
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16



GENZYME CORPORATION DIRECTORS' DEFERRED
COMPENSATION PLAN


ARTICLE I

GENERAL

        1.1    Establishment of Plan.    Genzyme Corporation ("Genzyme")
established the Genzyme Directors' Deferred Compensation Plan (the "plan"),
effective as of May 16, 1996, to allow each member of the Genzyme Board of
Directors who is not also an officer or employee of Genzyme or its subsidiaries
(an "outside director") to defer receipt of all or a portion of the cash
compensation payable to him or her as such a director of Genzyme until (i) with
respect to compensation earned prior to January 1, 2005, the termination of his
or her service as a director, or (ii) with respect to compensation earned on or
after January 1, 2005, his or her Termination of Service as defined in
Section 3.8, or (iii) with respect to compensation whenever earned, but subject
to the requirements set forth in Section 3.1, such other date as may be
specified by the director. The plan as set forth below was amended and restated
effective December 1, 2008.

        1.2    No Right to Corporate Assets.    The plan is unfunded and Genzyme
will not be required to set aside, segregate, or deposit any funds or assets of
any kind to meet its obligations hereunder. Nothing in the plan will give a
participant, a participant's beneficiary or any other person any equity or other
interest in the assets of Genzyme, or create a trust of any kind or a fiduciary
relationship of any kind between Genzyme and any such person. Any rights that a
participant, beneficiary or other person may have under the plan will be solely
those of a general unsecured creditor of Genzyme.

        1.3    Limitation on Rights Created by Plan.    Nothing in the plan will
give a participant any right to continue as a director of Genzyme.

        1.4    Nonalienation of Benefits.    The rights and benefits of a
participant in the plan are personal to the participant. No interest, right or
claim under the plan and no distribution therefrom will be assignable,
transferable or subject to sale, mortgage, pledge, hypothecation, anticipation,
garnishment, attachment, execution or levy, except by designation of
beneficiaries as provided in Section 3.5.

        1.5    Binding Effect of Plan.    The plan will be binding upon and
inure to the benefit of participants and designated beneficiaries and their
heirs, executors and administrators, and to the benefit of Genzyme and its
assigns and successors in interest.

        1.6    Administration.    The plan will be administered by the Secretary
of Genzyme, who will have sole responsibility for its interpretation.

        1.7    Interpretation.    The plan will be construed, enforced and
administered according to the laws of the Commonwealth of Massachusetts.

ARTICLE II

DEFERRAL OF COMPENSATION

        2.1    Deferral Agreement.    Any active outside director (a
"participant") is eligible to participate in the plan. For compensation earned
on or after January 1, 2005, the following deferral election rules shall apply:

        (a)    Existing Outside Directors.    A participant may participate in
the plan by executing an agreement before the first day of any calendar year
(beginning on or after January 1, 2005) in which such agreement will take effect
authorizing Genzyme to defer all or a portion of his or her compensation as
director (the "deferral agreement"). A deferral agreement will become effective
for compensation earned in the immediately following calendar year and remain in
effect for

--------------------------------------------------------------------------------



compensation earned in each succeeding calendar year unless the participant
files a written revocation or superseding deferral agreement with the Secretary
before the date that the deferral agreement is irrevocable. A deferral agreement
for any particular year is irrevocable after the last day of the immediately
preceding calendar year.

        (b)    New Outside Directors.    An individual who becomes a participant
for the first time may participate in the plan by executing an agreement within
30 days after the date that his or her term as an outside director begins,
authorizing Genzyme to defer all or a portion of his or eligible compensation
during that calendar year as outside director (the "first-year deferral
agreement"). A first-year deferral agreement will become effective for
compensation earned beginning on the 31st day after becoming an outside director
unless the participant files a written revocation or superseding deferral
agreement with the Secretary before the date that the first-year deferral
agreement is irrevocable. A first-year deferral agreement is irrevocable after
30 days following the date that an outside director's term begins. After a
first-year deferral agreement is effective, Section 2.1(a) applies for
compensation earned in each succeeding calendar year. Whether an individual is
eligible for the first-year deferral rules of this Section 2.1(b) shall be
determined in accordance with the regulations under Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code" and "Section 409A").

        2.2    Amount of Deferral.    Each participant may elect in his or her
deferral agreement to defer 25 percent, 50 percent, 75 percent or 100 percent of
the total cash compensation paid to the participant as an outside director of
Genzyme.

        2.3    Deferral Account.    For bookkeeping purposes only, the Secretary
will establish and maintain an account (the "deferral account") for each
participant that documents the compensation deferred by the participant,
earnings credited to the account and payments from the account. The deferral
account will consist of a subaccount for amounts earning interest, which will be
denominated on a dollar basis (the "cash account"), and a subaccount for amounts
invested in hypothetical shares of Genzyme Common Stock, $0.01 par value
("Genzyme Stock") which will be denominated on a share basis (the "stock
account"). Each participant will indicate in his or her deferral agreement the
percentage of future deferrals to be invested in the cash account and the stock
account. Amounts may not be transferred between the cash account and the stock
account.

        2.4    Cash Account.    As of the first day of each calendar quarter,
the Secretary will credit to the participant's cash account an amount equal to
the amount of compensation otherwise payable to the participant in the preceding
calendar quarter that the participant has elected to defer and invest in the
cash account. As of the last day of each calendar quarter, the Secretary will
credit interest on the balance in the cash account on that date at the rate paid
on 90-day Treasury bills hypothetically purchased on the first day of such
calendar quarter. For a participant receiving installment payments, interest
will be credited on the balance from time to time remaining in the cash account
until the account has been completely paid.

        2.5    Stock Account.    As of the first day of each calendar quarter,
the Secretary will credit to the participant's stock account a number of shares
of Genzyme Stock equal to the amount of compensation otherwise payable to the
participant in the preceding calendar quarter that the participant has elected
to defer and invest in Genzyme Stock divided by the stock price for Genzyme
Stock. The stock price shall mean the average of the closing price of Genzyme
Stock for all trading days during the preceding calendar quarter as reported by
the NASDAQ National Market. As of the date of payment of any cash dividend on
Genzyme Stock, the Secretary will credit to the stock account a number of shares
of Genzyme Stock equal to (i) the cash dividend per share times the number of
shares credited to the stock account as of the dividend record date divided by
(ii) the closing price for Genzyme Stock on the date of payment of the dividend.
As of the date of payment of any stock dividend on Genzyme Stock, the Secretary
will credit to the stock account a number of shares equal to the per-share stock
dividend declared times the number of shares of Genzyme Stock credited to the
stock account as of the dividend record date. In the event of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, exchange of shares or similar change affecting Genzyme Stock,
appropriate

--------------------------------------------------------------------------------




adjustment will be made in the number and/or kind of shares credited to the
stock account. The stock account is maintained for bookkeeping purposes only,
and shares credited to the stock account represent a notional investment only.
Prior to distribution to a participant under Section 3.3 or 3.4, a participant
will have no rights as a stockholder with respect to amounts credited to the
stock account. Shares will include fractional shares computed to three decimal
places.

        2.6    Shares Subject to the Plan.    The aggregate number of shares of
Common Stock which may be issued under the plan is 105,962 shares of Genzyme
Stock. In the event of any stock dividend, split-up, combination or
reclassification of shares, recapitalization or similar capital change relating
to the common stock, the maximum aggregate number and kind of shares or
securities of Genzyme that may be issued under the plan shall be appropriately
adjusted by the Genzyme Board of Directors (whose determination shall be
conclusive).

ARTICLE III

PAYMENT OF DEFERRED COMPENSATION

        3.1    Commencement of Payment.    

        (a)    Compensation Earned Before January 1, 2005.    Each participant
who participated in the plan with respect to compensation earned before
January 1, 2005 elected in his or her deferral agreement a payment commencement
year that was to be either (i) the calendar year following his or her
termination of service as a director or (ii) another specified calendar year. If
a participant elected a payment commencement year described in (ii) above, the
earliest calendar year that a participant could elect was the second calendar
year following the year in which the election was made. Elections were
irrevocable.

        (b)    Compensation Earned On or After January 1, 2005.    With respect
to compensation earned on or after January 1, 2005, a participant must elect in
his or her deferral agreement a payment commencement year that is either (i) the
calendar year following his or her Termination of Service or (ii) another
specified calendar year. If a participant elects a payment commencement date
described in (ii) above, the earliest calendar year that a participant may elect
is the second calendar year following the year in which the election is made.
For example, a deferral agreement executed in 2008 may not specify a payment
commencement date earlier than 2010. Any election under this Section 3.1(b) will
be irrevocable as described in Section 2.1. If an election under this
Section 3.1(b) regarding the payment commencement date is not made or is
invalid, payments will commence in the calendar year after the year in which the
participant's Termination of Service occurs and will be made in the applicable
form of payment under Section 3.3(b) or Section 3.4(b).

        3.2    Election of Form of Payment.    

        (a)    Compensation Earned Before January 1, 2005.    Each participant
who deferred compensation earned prior to January 1, 2005 was required to elect
in his or her deferral agreement to have his or her deferral account paid in
either a lump sum or in annual installments for a period specified by the
participant not to exceed five years.

        (b)    Compensation Earned On or After January 1, 2005.    With respect
to compensation earned on or after January 1, 2005, each participant must elect
in his or her deferral agreement to have that portion of his or her deferral
account attributable to such deferral paid in either a lump sum or in annual
installments for a period specified by the participant not to exceed five years.
Any election under this Section 3.1(b) will be irrevocable as described in
Section 2.1. In the absence of a valid election under this Section 3.1(b),
payment will be made in a lump sum in accordance with Section 3.3(b).

        3.3    Lump Sum Payments.    

        (a)    Compensation Earned Before January 1, 2005.    Lump sum payments
of that portion of an account attributable to a deferral of compensation earned
prior to January 1, 2005 will be paid on or before March 1 of the year specified
in the deferral agreement for commencement of payment.

--------------------------------------------------------------------------------



The lump sum payment will consist of (i) cash in the amount credited to the
distributable portion of the participant's cash account and (ii) the number of
full shares of Genzyme Stock credited to the distributable portion of the
participant's stock account. No fractional shares will be issued under the plan,
and the number of shares issued will be rounded down to the nearest full share.

        (b)    Compensation Earned On or After January 1, 2005.    Lump sum
payments of that portion of an account attributable to a deferral of
compensation earned on or after January 1, 2005 will be paid on or after
January 1 of the year specified in the deferral agreement for commencement of
payment. In the absence of a valid election under this Section 3.3(b), payment
will be on or after January 1 of the year after Termination of Service. The lump
sum payment will consist of (i) cash in the amount credited to the distributable
portion of the participant's cash account and (ii) the number of full shares of
Genzyme Stock credited to the distributable portion of the participant's stock
account. No fractional shares will be issued under the plan, and the number of
shares issued will be rounded down to the nearest full share.

        3.4    Installment Payments.    

        (a)    Compensation Earned Before January 1, 2005.    Installment
payments of that portion of an account attributable to a deferral of
compensation earned prior to January 1, 2005 will be made on or before March 1
of each year that installments are due, commencing with the year specified in
the participant's deferral agreement. Each installment payment will consist of
(i) cash in the amount credited to the distributable portion of the
participant's cash account on the date of payment, divided by the number of
annual installments remaining to be paid, and (ii) the number of full shares of
Genzyme Stock credited to the distributable portion of the participant's stock
account, divided by the number of annual installments remaining to be paid. No
fractional shares will be issued under the plan, and the number of shares issued
will be rounded down to the nearest full share.

        (b)    Compensation Earned On or After January 1, 2005.    Installment
payments of that portion of an account attributable to a deferral of
compensation earned on or after January 1, 2005 will be paid on or after
January 1 of each year that installments are due, commencing in the year
specified in the participant's deferral agreement. In the absence of a valid
election under this Section 3.4(b), installment payments will commence in the
year after Termination of Service. Each installment payment will consist of
(i) cash in the amount credited to distributable portion of the participant's
cash account on the date of payment, divided by the number of annual
installments remaining to be paid, and (ii) the number of full shares of Genzyme
Stock credited to the distributable portion of the participant's stock account,
divided by the number of annual installments remaining to be paid. No fractional
shares will be issued under the plan, and the number of shares issued will be
rounded down to the nearest full share.

        3.5    Beneficiaries.    

        (a)    Compensation Earned Before January 1, 2005.    A participant may
designate in his or her deferral agreement a beneficiary or beneficiaries (which
may be entities or natural persons) to receive any payments to be made upon his
or her death with respect to deferrals of compensation earned prior to
January 1, 2005. A participant may elect to have payments to beneficiaries paid
in a lump sum or in annual installments for a period not to exceed five years.
At any time, and from time to time, a participant may change or revoke his or
her designation of beneficiary or form of payment without the consent of any
beneficiary. Any such designation, change or revocation must be made in writing
and filed with the Secretary. If the participant designates more than one
beneficiary, any payments to beneficiaries will be made in equal percentages
unless the participant designates otherwise. Any portion of a participant's
deferral account that is not disposed of by designation of beneficiary upon the
participant's death will be paid to his or her estate.

        (b)    Compensation Earned On or After January 1, 2005.    With respect
to deferrals of compensation earned on or after January 1, 2005, a participant
may designate in his or her deferral agreement a beneficiary or beneficiaries
(which may be entities or natural persons) to

--------------------------------------------------------------------------------






receive any payments to be made upon his or her death. All payments to
designated beneficiaries will be made in single lump sum. At any time, and from
time to time, a participant may change or revoke his or her designation of
beneficiary without the consent of any beneficiary. Any beneficiary designation,
change, or revocation must be made in writing and filed with the Secretary. If
the participant designates more than one beneficiary, any payments to
beneficiaries will be made in equal percentages unless the participant
designates otherwise. Any portion of a participant's deferral account that is
not disposed of by designation of beneficiary upon the participant's death will
be paid in a single lump sum to his or her estate.

        3.6    Payments on Death.    

        (a)    Compensation Earned Before January 1, 2005.    If a participant
dies before full payment of his or her deferral account, Genzyme will make
payments to the participant's designated beneficiary or beneficiaries, or to his
or her estate, of the amount remaining in that portion of the deceased
participant's deferral account attributable to deferrals of compensation earned
prior to January 1, 2005. The payments will be in the form designated by the
participant and will commence on the first day of the calendar quarter following
the participant's death, or as soon as practicable thereafter. Any remaining
annual installments will be paid on or before March 1 of each succeeding year.

        (b)    Compensation Earned On or After January 1, 2005.    If a
participant experiences a Termination of Service due to death before full
payment of his or her deferral account, Genzyme will make a payment to the
participant's designated beneficiary or beneficiaries, or to his or her estate,
of the amount remaining in that portion of the deceased participant's deferral
account attributable to deferrals of compensation earned on or after January 1,
2005. The payments will be in a single lump sum and will be made on the first
day of the calendar quarter following the participant's death, or as soon as
practicable thereafter.

        3.7    Hardship Distributions from Accounts.    

        (a)    Compensation Earned Before January 1, 2005.    The Secretary may,
in his or her discretion, distribute a portion or all of that portion of a
participant's cash account attributable to deferrals of compensation earned
prior to January 1, 2005, in case of the participant's financial hardship. The
Secretary will determine the date of payment of the distribution. Hardship
distributions are not permitted from a participant's stock account.

        (b)    Compensation Earned On or After January 1, 2005.    The Secretary
may, in his or her discretion, distribute a portion or all of that portion of a
participant's cash account attributable to deferrals of compensation earned on
or after January 1, 2005, in case of the participant's financial hardship due to
"unforeseeable emergency" as defined in Section 409A(a)(2)(B)(ii)(I) of the
Internal Revenue Code of 1986, as amended (the "Code"), and
Section 1.409A-3(i)(3)(i) of the Treasury Regulations ("Treas. Reg."). The
Secretary shall have complete discretion, subject to compliance with
Section 409A, to determine whether an unforeseeable emergency exists, the amount
reasonably necessary to satisfy the emergency need, and other related matters,
taking into account the extent to which the hardship is or may be relieved
through any additional compensation that is available as the result of
cancelling the participant's deferral election, reimbursement or compensation
from insurance or otherwise, or by liquidation of the participant's assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship). Hardship distributions are not permitted from a
participant's stock account.

        3.8    Termination of Service.    Termination of Service means the date
on which a participant has a "separation from service" (as defined at Treas.
Reg. Section 1.409A-1(h)), including by reason of death, from Genzyme and from
all other corporations and trades or businesses, if any, that would be treated
as a single "service recipient" with Genzyme under Treas. Reg.
Section 1.409A-1(h)(3).

--------------------------------------------------------------------------------



ARTICLE IV

AMENDMENT AND TERMINATION

        4.1    Amendment.    Genzyme may, without the consent of any
participant, beneficiary or other person, amend the plan at any time and from
time to time. No amendment may reduce the amount credited to the deferral
account of any participant. Any amendment that would cause a material
modification of a benefit or right existing as of October 4, 2004 and would
result in a material benefit enhancement or addition affecting compensation
earned and vested before January 1, 2005 will be ineffective and rescinded
before the earlier of the date the right is exercised (if the right is
discretionary) or the last day of the calendar year during which the amendment
is made.

        4.2    Plan Termination.    Genzyme may terminate the plan at any time.

        (a)    Compensation Earned Before January 1, 2005.    Upon termination
of the plan, payments from that portion of a participant's deferral account
attributable to deferrals of compensation earned prior to January 1, 2005 will
be made in the manner and at the time prescribed in Article III, except that
Genzyme may, in its discretion, distribute a participant's deferral account in a
lump sum as soon as practicable after the date the plan is terminated.

        (b)    Compensation Earned On or After January 1, 2005.    Genzyme may,
in its discretion, distribute that portion of a participant's deferral account
attributable to deferrals of compensation earned on or after January 1, 2005 in
a single lump sum payment within 30 days after the date the plan is terminated
and liquidated under one of the following circumstances, in accordance with
Treas. Reg. Section 1.409A-3(j)(4)(ix):

          (i)  Genzyme's termination and liquidation of the plan within
12 months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided
that amounts deferred under the plan are included in the participant's gross
income in the calendar year in which the plan termination and liquidation
occurs, or if later, the first calendar year in which the payment is
administratively practicable provided the payment was not constructively
received in an earlier year;

         (ii)  the Company's termination and liquidation of the plan pursuant to
an irrevocable action to terminate and liquidate the plan taken by Genzyme
within 30 days before or 12 months after a change in control event as defined in
Treas. Reg. Section 1.409A-3(i)(5), provided that all other plans sponsored by
the Company that are treated as a single plan under Treas. Reg.
Section 1.409A-1(c)(2) are similarly terminated and liquidated with respect to
each participant that experienced the change in control event, with the result
that all such participants are required to receive all amounts deferred under
all such other plans sponsored by the Company within 12 months of the date that
the Company irrevocably takes all necessary steps to terminate and liquidate all
such other plans; or

        (iii)  Genzyme's termination and liquidation of the plan, provided the
termination and liquidation is not proximate to a downturn in the Company's
financial health, all other plans of the same type (as defined under Treas. Reg.
Section 1.409A-1(c)) sponsored by the Company are similarly terminated and
liquidated, payments contingent upon the irrevocable termination and liquidation
of the plan are made after 12 months and within 24 months of the date of
completion of all corporate actions for such termination, and a new plan that
would be aggregated with any terminated and liquidated plan under Treas. Reg.
Section 1.409A-1(c) is not adopted by the Company at any time within 3 years of
the date of completion of these corporate actions.

        For purposes of Section 4.2(b), the "Company" means the service
recipient as defined under Treas. Reg. Section1.409A-1(g), generally meaning
Genzyme and all corporations within Genzyme's controlled group of corporations
under Code Section 414(b) and all partnerships and affiliates of Genzyme within

--------------------------------------------------------------------------------



common control as defined under Code Section 414(c). For purposes of (ii) above,
however, the identity of the Company will be determined immediately after the
change in control event.

Adopted by directors on March 14, 1996
Approved by shareholders on May 16, 1996
Restated to reflect 2:1 stock split of the General Stock on July 25, 1996
Amended and restated by directors on January 30, 1997
Amended and restated by directors on March 24, 1999
Approved by stockholders on May 26, 1999
Amended and restated by directors on March 2, 2000
Restated to reflect 2:1 stock split of Genzyme General Stock on 6/1/01
Amended by directors on June 30, 2003
Amended by compensation committee of board of directors on August 22, 2007
Amended by compensation committee of board of directors on December 1, 2008

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.16



GENZYME CORPORATION DIRECTORS' DEFERRED COMPENSATION PLAN
